Order reversed, with $20 costs and disbursements to appellant, and the motion granted, and judgment is directed to be entered in favor of the appellant dismissing the complaint herein, with costs. The complaint does not allege that the words were spoken of the plaintiff in his professional capacity, and plaintiff has failed to plead special damages. The usual requirement in slander actions that a crime be charged is controlling. Present — Peek, P. J., Dore, Cohn, Callahan and Breitel, JJ.; Cohn, J., dissents in the following memorandum: I dissent and vote to affirm on the ground that the slanderous words charged a specifically identified person with a specific instance of cheating against a specifically identified person of a specified sum of money, which is sufficient to charge the plaintiff with the commission of a crime.